Exhibit 10.4

 

EXECUTION COPY

 

CONTINUING GUARANTY

 

April 8, 2020

 

TO:ROBERT J. PALLÉ, as Agent on behalf of the Lenders

 

1. GUARANTY; DEFINITIONS. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to BLONDER TONGUE
LABORATORIES, INC., a Delaware corporation (together with its successors and
permitted assigns, “Borrower”) by Livewire Ventures, LLC, MidAtlantic IRA, LLC
FBO Steven L. Shea IRA, Carol M. Pallé and Robert J. Pallé, Anthony J. Bruno,
Stephen K. Necessary, and such other Persons who may from time to time become a
lender (collectively, the “Lenders”), and Robert J. Pallé, as agent for the
Lenders (in such capacity, the “Agent”), and for other valuable consideration,
the undersigned, being R. L. DRAKE HOLDINGS, LLC, a Delaware limited liability
company, having an address of c/o Blonder Tongue Laboratories, Inc., One Jake
Brown Road, Old Bridge, NJ 08857 (“Guarantor”), unconditionally jointly and
severally guarantees and promises to pay to Agent and Lenders, or order, on
demand in lawful money of the United States of America and in immediately
available funds, any and all Indebtedness. The term “Indebtedness” is used in
its most comprehensive sense and means any debts, obligations and liabilities of
Borrower to Agent and Lenders, including, without limitation, the “Obligations”
as defined in that certain Senior Subordinated Convertible Loan and Security
Agreement, by and between the Borrower, Agent and Lenders, dated as of the date
hereof (as amended or modified from time to time, the “Loan Agreement”;
capitalized terms used herein but not otherwise defined shall have the meanings
ascribed thereto in the Loan Agreement), whether incurred in the past, present
or future, whether voluntary or involuntary, and however arising, and whether
due or not due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, and including without limitation all obligations arising under
any swap, derivative, foreign exchange, hedge, deposit, treasury management or
similar transaction or arrangement however described or defined that Borrower
may enter into at any time with Agent or Lenders, whether or not Borrower may be
liable individually or jointly with others, or whether recovery upon such
Indebtedness may subsequently become unenforceable. This Guaranty is a guaranty
of payment and not collection.

 

2. SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER GUARANTIES. This
is a continuing guaranty and all rights, powers and remedies hereunder shall
apply to all past, present and future Indebtedness, including that arising under
successive transactions which shall either continue the Indebtedness, increase
or decrease it, or from time to time create new Indebtedness after all or any
prior Indebtedness has been satisfied, and notwithstanding the death,
incapacity, dissolution, liquidation or bankruptcy of Borrower or Guarantor or
any other event or proceeding affecting either Borrower or Guarantor. This
Guaranty shall not apply to any new Indebtedness created after actual receipt by
Agent, on behalf of Lenders, of written notice of Guarantor’s revocation as to
such new Indebtedness; provided however, that loans or advances made by Lenders
to Borrower after revocation under commitments existing prior to receipt by
Agent, on behalf of Lenders, of such revocation, and extensions, renewals or
modifications, of any kind, of Indebtedness incurred by Borrower or committed by
Lenders prior to receipt by Agent, on behalf of Lenders, of such notice of
revocation, shall not be considered new Indebtedness. Any such notice must be
sent to Robert J. Pallé, as Agent, c/o Blonder Tongue Laboratories, Inc., One
Jake Brown Road, Old Bridge, New Jersey 08857, Telecopy No: 732 679 3259, or at
such other address as Agent shall from time to time designate. Any payment by
Guarantor shall not reduce Guarantor’s maximum obligation hereunder unless
written notice to that effect is actually received by Lenders at or prior to the
time of such payment. The obligations of Guarantor under this Guaranty shall be
in addition to any obligations of Guarantor under any other guaranties of any
liabilities or obligations of Borrower or other persons that may be given to
Agent and Lenders at any time, unless the other guaranties are expressly
modified or revoked in writing; and this Guaranty shall not, unless expressly
provided for in this Guaranty, affect or invalidate any such other guaranties.

 



 

 

 

3. SEPARATE ACTIONS; WAIVER OF STATUTE OF LIMITATIONS; REINSTATEMENT OF
LIABILITY. Guarantor acknowledges that this Guaranty is absolute and
unconditional, that there are no conditions precedent to the effectiveness of
this Guaranty, and that this Guaranty is in full force and effect and binding on
Guarantor as of the date written below, regardless of whether Agent or Lenders
obtain collateral or any guaranties from others or takes any other action
contemplated by Guarantor. Guarantor waives the benefit of any statute of
limitations affecting the enforcement or Guarantor’s liability under this
Guaranty, and Guarantor agrees that any payment of any Indebtedness or other act
which shall toll any applicable statute of limitations shall similarly toll the
statute of limitations applicable to Guarantor’s liability under this Guaranty.
The liability of Guarantor hereunder shall be reinstated and revived and the
rights of Agent and Lenders shall continue if and to the extent for any reason
any amount at any time paid on account of any Indebtedness guaranteed hereby is
rescinded or must otherwise be restored by Agent or Lenders, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, all as though
such amount had not been paid. The determination as to whether any amount so
paid must be rescinded or restored shall be made by Agent, on behalf of Lenders,
in its sole discretion; provided however, that if Agent chooses to contest any
such matter at the request of Guarantor, Guarantor agrees to indemnify and hold
Agent, on behalf of Lenders, harmless from and against all costs and expenses,
including reasonable attorneys’ fees, expended or incurred by Agent or Lenders
in connection therewith, including without limitation, in any litigation with
respect thereto.

 

4. AUTHORIZATIONS TO AGENT. Guarantor authorizes Agent, on behalf of Lenders,
either before or after revocation hereof, without notice to or demand on
Guarantor, and without affecting Guarantor’s liability hereunder, from time to
time to: (a) alter, compromise, renew, extend, accelerate or otherwise change
the time for payment of, or otherwise change the terms of the Indebtedness or
any portion thereof, including increase or decrease of the rate of interest
thereon; (b) take and hold security for the payment of this Guaranty or the
Indebtedness or any portion thereof, and exchange, enforce, waive, subordinate
or release any such security; (c) apply such security and direct the order or
manner of sale thereof, including without limitation, a non-judicial sale
permitted by the terms of the controlling security agreement, mortgage or deed
of trust, as Agent, on behalf of Lenders, in its discretion may determine; (d)
release or substitute any one or more of the endorsers or any other guarantors
of the Indebtedness, or any portion thereof, or any other party thereto; and (e)
apply payments received by Agent, on behalf of Lenders, from Borrower to any
portion of the Indebtedness, in such order as Agent shall determine in its sole
discretion, whether or not such Indebtedness is covered by this Guaranty, and
Guarantor hereby waives any provision of law regarding application of payments
which specifies otherwise. Agent may without notice assign this Guaranty in
whole or in part. Until Guarantor is other than a disregarded entity not engaged
in any material business, upon Agent’s request, Guarantor agrees to provide to
Agent copies of Guarantor’s financial statements.

 

5. REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Agent
and Lenders that: (a) this Guaranty is executed at Borrower’s request; (b)
Guarantor shall not, without Agent’s prior written consent, sell, lease, assign,
encumber, hypothecate, transfer or otherwise dispose of all or a substantial or
material part of Guarantor’s assets other than in the ordinary course of
Guarantor’s business; (c) Agent has made no representation to Guarantor as to
the creditworthiness of Borrower; and (d) Guarantor has established adequate
means of obtaining from Borrower on a continuing basis financial and other
information pertaining to Borrower’s financial condition. Guarantor agrees to
keep adequately informed of any facts, events or circumstances which might in
any way affect Guarantor’s liability under this Guaranty, and Guarantor further
agrees that Agent and Lenders shall have no obligation to disclose to Guarantor
any information or material about Borrower which is acquired by Agent or Lenders
in any manner.

 



2

 

 

6. GUARANTOR’S COVENANTS. Guarantor covenants and agrees from the date hereof
until payment and performance in full of all Indebtedness, and until the
termination of the Loan Agreement, unless Agent, on behalf of Lenders, otherwise
consents in writing, Guarantor shall deliver or cause to be delivered to Agent
promptly upon Agent’s written request, such information about the financial
condition and operations of Guarantor as Agent may, from time to time,
reasonably request.

 

7. GUARANTOR’S WAIVERS.

 

(a) Guarantor waives any right to require Agent, on behalf of Lenders, to:
(i) proceed against Borrower or any other person; (ii) marshal assets or proceed
against or exhaust any security granted by Borrower or any other person;
(iii) give notice of the terms, time and place of any public or private sale or
other disposition of personal property security granted by Borrower or any other
person; (iv) take any other action or pursue any other remedy in Agent’s power;
or (v) make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Agent, on
behalf of Lenders, as security for or which constitute in whole or in part the
Indebtedness guaranteed hereunder, or in connection with the creation of new or
additional Indebtedness.

 

(b) Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of Borrower or any
other person; (ii) the cessation or limitation from any cause whatsoever, other
than payment in full, of the Indebtedness or the indebtedness of any other
person; (iii) any lack of authority of any officer, director, partner, agent or
any other person acting or purporting to act on behalf of Borrower, if it is a
corporation, partnership or other type of entity, or any defect in the formation
of Borrower; (iv) the application by Borrower of the proceeds of any
Indebtedness for purposes other than the purposes represented by Borrower to, or
intended or understood by, Agent or Guarantor; (v) any act or omission by Agent
or Lenders which directly or indirectly results in or aids the discharge of
Borrower or any portion of the Indebtedness by operation of law or otherwise, or
which in any way impairs or suspends any rights or remedies of Agent and Lenders
against Borrower; (vi) any impairment of the value of any interest in any
security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Agent or Lenders give any notice of
acceptance of this Guaranty. Until all Indebtedness has been paid in full,
Guarantor shall have no right of subrogation, and Guarantor waives any right to
enforce any remedy which Agent, on behalf of Lenders, now has or may hereafter
have against Borrower or any other person, and waives any benefit of, or any
right to participate in, any security now or hereafter held by Agent and
Lenders. Guarantor further waives all rights and defenses Guarantor may have
arising out of (A) any election of remedies by Agent, on behalf of Lenders, even
though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Indebtedness, destroys
Guarantor’s rights of subrogation or Guarantor’s rights to proceed against
Borrower for reimbursement, or (B) any loss of rights Guarantor may suffer by
reason of any rights, powers or remedies of Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Borrower’s Indebtedness, whether by operation of law or otherwise, including any
rights Guarantor may have to a fair market value hearing to determine the size
of a deficiency following any foreclosure sale or other disposition of any real
property security for any portion of the Indebtedness.

 



3

 

 

8. AGENT’S AND LENDERS’ RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN ITS
POSSESSION; WAIVER. In addition to all liens upon and rights of setoff against
the monies, securities or other property of Guarantor given to Agent, on behalf
of Lenders, by law, Guarantor hereby grants to Agent, on behalf of Lenders, a
lien, security interest and right of setoff as security for all liabilities and
Indebtedness to Agent and Lenders, whether now existing or hereafter arising,
upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Agent and
Lenders. At any time, without demand or notice, Agent, on behalf of Lenders, may
set off the same or any part thereof and apply the same to any liability or
Obligation of Guarantor even though unmatured and regardless of the adequacy of
any other collateral securing the Indebtedness. No lien or right of setoff shall
be deemed to have been waived by any act or conduct on the part of Agent, on
behalf of Lenders, or by any neglect to exercise such right of setoff or to
enforce such lien, or by any delay in so doing, and every right of setoff and
lien shall continue in full force and effect until such right of setoff or lien
is specifically waived or released by Agent, on behalf of Lenders, in writing.
ANY AND ALL RIGHTS TO REQUIRE MIDCAP TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL OF WHICH SECURES THE INDEBTEDNESS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

9. SUBORDINATION. Any indebtedness of Borrower or any other Loan Party now or
hereafter held by Guarantor is hereby subordinated to the Indebtedness. Such
indebtedness of Borrower or any other Loan Party to Guarantor is assigned to
Agent, on behalf of Lenders, as security for this Guaranty and the Indebtedness
and, if Agent requests, shall be collected and received by Guarantor as trustee
for Agent, on behalf of Lenders, and paid over to Agent, on behalf of Lenders,
on account of the Indebtedness but without reducing or affecting in any manner
the liability of Guarantor under the other provisions of this Guaranty. Any
notes or other instruments now or hereafter evidencing such indebtedness of
Borrower or any other Loan Party to Guarantor shall be marked with a legend that
indicates that the notes or other instruments are subject to this Guaranty and,
if Agent so requests, such notes and instruments shall be delivered to Agent.
Agent, on behalf of Lenders, is hereby authorized in the name of Guarantor from
time to time to file financing statements and continuation statements and
execute such other documents and take such other action as Agent deems necessary
or appropriate to perfect, preserve and enforce its rights hereunder.

 

10. REMEDIES; NO WAIVER. All rights, powers and remedies of Agent, on behalf of
Lenders, hereunder are cumulative. No delay, failure or discontinuance of Agent
in exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or remedy.
Any waiver, permit, consent or approval of any kind by Agent of any breach of
this Guaranty, or any such waiver of any provisions or conditions hereof, must
be in writing and shall be effective only to the extent set forth in writing.

 

11. COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall pay to Agent, on behalf
of Lenders, promptly upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees), expended or incurred by Agent, or Lenders in connection
with the enforcement of any of Agent’s or Lenders’ rights, powers or remedies
and/or the collection of any amounts which become due to Agent and Lenders under
this Guaranty, and the prosecution or defense of any action in any way related
to this Guaranty, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Agent or Lenders or
any other person) relating to Guarantor or any other person or entity.

 

12. SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure to the
benefit of the successors and assigns of the parties; provided however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without Agent’s prior written consent and any prohibited assignment shall be
absolutely void. Guarantor acknowledges that Agent, on behalf of Lenders, has
the right to sell, assign, transfer, negotiate or grant participations in all or
any part of, or any interest in, the Indebtedness and any obligations with
respect thereto, including this Guaranty. In connection therewith, Agent may
disclose all documents and information which Agent now has or hereafter acquires
relating to Guarantor and/or this Guaranty, whether furnished by Borrower,
Guarantor or otherwise. Guarantor further agrees that Agent may disclose such
documents and information to Borrower.

 



4

 

 

13. AMENDMENT. This Guaranty may be amended or modified only in writing signed
by Agent, on behalf of Lenders, and Guarantor.

 

14. APPLICATION OF SINGULAR AND PLURAL. In all cases where there is more than
one Borrower named in this instrument, then the term “Borrower” shall be deemed
to have been used in the plural where context and construction so require; and
when this Guaranty is executed by more than one Guarantor, the word “Guarantor”
shall mean all or any one or more of them as the context requires.

 

15. UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS. Guarantor
warrants and agrees that each of the waivers set forth herein is made with
Guarantor’s full knowledge of its significance and consequences, and that under
the circumstances, the waivers are reasonable and not contrary to public policy
or law. If any waiver or other provision of this Guaranty shall be held to be
prohibited by or invalid under applicable public policy or law, such waiver or
other provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such waiver or other provision
or any remaining provisions of this Guaranty.

 

16. GOVERNING LAW AND CONSENT TO JURISDICTION. This Guaranty shall be governed
by and construed in accordance with the laws of the State of Delaware. Guarantor
agrees that any suit for the enforcement of this Guaranty may be brought in any
state or federal court in the State of New Jersey and consents to the
non-exclusive jurisdiction of such court and to service of process in any such
suit being made upon Guarantor by mail at the address specified on the signature
pager hereof. Guarantor hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit was
brought in an inconvenient court.

 

17. Waiver of Jury Trial. GUARANTOR IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON OR
PERTAINING TO THIS GUARANTY. 

 

5

 



 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
the date first written above.

 

R. L. DRAKE HOLDINGS, LLC       By:                Name: Eric Skolnik   Title:
Senior Vice President and Chief Financial Officer  

 

Address:

One Jake Brown Road

Old Bridge, New Jersey 08857

 

 

6



 

